Citation Nr: 1810064	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  12-17 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for light sensitivity.

4.  Whether new and material evidence has been submitted to reopen the claim for service connection for defective vision of the left eye, and if so, whether service connection is warranted.

5.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression/anxiety.

6.  Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss.

7.  Entitlement to a total disability evaluation based upon individual unemployability.

8.  Entitlement to Dependents' Educational Assistance under 38 U.S.C. Chapter 35.

9.  Entitlement to service connection for vertigo.

10.  Entitlement to service connection for syncope.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal September 2010 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2015, the Board remanded this matter for additional evidentiary development.

In February 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.


The issues of entitlement to service connection for traumatic brain injury and light sensitivity, and whether the left eye claim has been reopened are addressed in the decision below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a traumatic brain injury disability related to service.

2.  An October 2002 rating decision denied service connection for left eye defective vision; the Veteran did not appeal that decision or submit new and material evidence within the appellate period and that decision is final. 

3.  In February 2016, prior to the promulgation of a decision in the appeal, the Veteran, acting through his representative, requested withdrawal of the appeal of the issue of entitlement to service connection for light sensitivity.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for traumatic brain injury have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  New and material evidence has been received to reopen the claim for service connection for a left eye disorder. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156  (2017).

3.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for light sensitivity have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for Traumatic Brain Injury

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there      is no requirement that all the evidence submitted by the appellant or obtained on   his behalf be discussed in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is      an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,    1 Vet. App. 49, 53 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In April 2010, the Veteran filed his present claim seeking service connection for       a traumatic brain injury.  He attributes this condition to an in-service incident in which the left side of his face was struck with a bottle in January 1972.   

A January 18, 1972 service treatment record noted that the Veteran had been hit in the head with a bottle resulting in a laceration under his left eye. The Veteran's separation examination, performed in September 1972, noted a two centimeter long scar under his left eye. The Veteran is already service connected for that scar. Accordingly, the Board's decision herein shall focus on whether the Veteran  currently has traumatic brain injury residuals related to his military service.

Based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for a traumatic brain injury.  Following a review of the Veteran's claims file and after conducting a physical examination of the Veteran,     a VA examiner in August 2010 concluded that no current traumatic brain injury residual from the 1972 injury was found.  In support of this conclusion, the VA examiner noted that examination and testing of the Veteran did not reveal evidence of any residual impairment in memory, judgment, social interaction, orientation, motor, visual-spatial orientation, neurobehavioral effects, or communication secondary to a traumatic brain injury.

To the extent that the Veteran himself believes that he suffers from traumatic brain injury disability related to his military service, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  In this regard, a traumatic brain injury requires medical testing and expertise to diagnose.  Accordingly, his opinion as to whether he suffers from a traumatic brain injury disability is not competent medical evidence. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Here, the most competent and probative evidence demonstrates that the Veteran does not suffer from residuals of a traumatic brain injury as a result of his military service.  

As the most probative evidence is against a finding that the Veteran has suffered from a traumatic brain injury disability during the course of the claim, service connection for that condition is not warranted.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board notes that the decision herein is limited in scope to service connection for a traumatic brain injury.  The Veteran has separately filed claims seeking service connection for headaches and for defective vision of the left eye, and attributed these conditions to the same in-service incident.  These claims, however, will be separately adjudicated.

In reaching the above conclusion, the Board has considered the applicability of    the benefit of the doubt doctrine.  However, as the preponderance of the evidence    is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

II. New and Material Evidence-Left Eye Defective Vision

An October 2002 rating decision denied service connection for defective vision of the left eye because the Veteran's enlistment examination showed defective vision and his separation examination revealed myopic astigmatism, which is a congenital or developmental defect and not subject to service connection.

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to         that claim. 38 U.S.C. § 5108.

New evidence is defined as existing evidence not previously submitted to       agency decision makers. Material evidence means evidence that, by itself or     when considered with previous evidence of record, relates to an unestablished      fact necessary to substantiate the claim. New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise         
a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). The threshold to reopen a claim is low. Shade v. Shinseki, 24 Vet. App. 110, 118   (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence received since the October 2002 denial includes VA treatment records from 2012 noting the Veteran has been diagnosed with early cataracts.  Such evidence is new as it was not previously of record. It is also material as it relates to a previously unestablished fact.  Accordingly, the claim for service connection for a left eye disability is reopened. 

III.  Service Connection for Sensitivity to Light

The Board may dismiss any appeal which fails to allege specific error of fact or law   in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by   the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In February 2016, prior to the promulgation of a decision in the appeal, the Veteran, acting through his agent, requested withdrawal of his appeal of the issue seeking entitlement to service connection for light sensitivity.  Hence, there remains                no allegation of error of fact or law for appellate consideration of that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of 
that issue and it is dismissed.


ORDER

Service connection for traumatic brain injury is denied.

New and material evidence having been received, the claim for service connection for a left eye disability is reopened and to this extent only the appeal is granted.

The claim for service connection for light sensitivity is dismissed.


REMAND

The Veteran is seeking entitlement to service connection for headaches and for defective vision in the left eye. He is also seeking increased evaluations for PTSD with depression/anxiety and bilateral hearing loss, as well as entitlement to a total disability evaluation based upon individual unemployability (TDIU) and Dependents' Educational Assistance under 38 U.S.C. Chapter 35.

At his hearing before the Board, the Veteran reported receiving ongoing treatment for the disabilities at issue herein.  Relevant ongoing medical records should be requested.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Following a review of the Veteran's claims file, the Board concludes that additional medical examination is needed on the headache and left eye claims.  With respect to the in-service injury to the head/face, although prior examination request from the RO noted the injury occurred in June 1972, it appears the entries actually reference January 1972.

At his hearing before the Board, the Veteran claimed that his service-connected PTSD with depression/anxiety and bilateral hearing loss had worsened.  Under these circumstances, current examinations are warranted.

The issue of entitlement to TDIU and for Chapter 35 benefits are inextricably intertwined with the other issues being developed herein and are also being remanded. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when         a determination on one issue could have a significant impact on the outcome           of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  

Pursuant to the Board's July 2015 remand, the AOJ was to issue a statement of     the case addressing the issues of entitlement to service connection for vertigo and syncope.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2017); see also Manlincon v. West, 12 Vet. App. 238 (1999).  To date, however, no statement of the case was promulgated with respect to these issues.  Remand is again required. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses   of all medical care providers who have treated him for   his headaches, left eye, psychiatric disabilities, and bilateral hearing loss during the course of this appeal. After securing any necessary releases, the AOJ should 
request any relevant records identified that are not duplicates of those contained in the claims file. Updated VA treatment records since February 2014 must also be obtained and associated with the claims file.  If any requested records     are unavailable, the Veteran should be notified of such.

2.  Thereafter, the Veteran must be afforded a headache examination to obtain an opinion as to whether a headache disability is related to his military service.  The claims file should be reviewed by the examiner      in conjunction with the examination.  Any indicated diagnostic tests and studies should be accomplished    and the results reported.  
 
Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether any currently diagnosed headache disability, to include tension headaches and migraines, is at least as likely as not (50 percent probability or greater) related 
to the Veteran's military service, including the in-service incident where he was struck on the head with a beer bottle in January 1972. The examiner should explain    why or why not.

3.  Schedule the Veteran for a VA eye examination to determine whether a left eye disability other than post-operative refractive error and astigmatism is related to service.  The claims file should be reviewed by the examiner in conjunction with the examination. All indicated diagnostic tests and studies should be accomplished and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether the left eye cataract and dry eye syndrome noted in 2012 VA treatment records, and any other diagnosed left eye disability other than post-operative refractive error and astigmatism, are related to service, to include the in-service facial injury in January 1972 and the in-service complaint of foreign object in eye     in November 1973.  The examiner should provide a rationale for the opinions given.

4.  Schedule the Veteran for an examination to determine the current severity of his service-connected bilateral hearing loss.  The claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies must be accomplished and     the results reported.

5.  Schedule the Veteran for an examination to determine the current severity of his service-connected PTSD with depression/anxiety.  The claims should be reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests should be accomplished.  All pertinent symptomatology and findings must be reported in detail.

6.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated. If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto   before the case is returned to the Board, if in order.

7.  Provide the Veteran a statement of the case addressing the issues of entitlement to service connection for vertigo and for syncope, so that he may have the opportunity to file a substantive appeal, if he so desires.  These issues should only be returned to the Board if the Veteran timely perfects an appeal as to those issues. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


